 

 

 

 

THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

LOGICVISION, INC.

 

 

 

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This THIRD AMENDED AND RESATED LOAN AND SECURITY AGREEMENT is entered into as of
April 24, 2009, by and between Comerica Bank (“Bank”) and LogicVision, Inc.
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Second Amended and Restated Loan
Agreement dated as of February 9, 2004, as it may be amended from time to time,
including without limitation, by that certain First Amendment to Second Amended
and Restated Loan Agreement dated as of December 29, 2004, that certain Second
Amendment to Second Amended and Restated Loan Agreement dated as of January 31,
2005, that certain Third Amendment to Second Amended and Restated Loan Agreement
dated as of February 9, 2006, that certain Fourth Amendment to Second Amended
and Restated Loan Agreement dated as of February 28, 2007, that certain Fifth
Amendment to Second Amended and Restated Loan Agreement dated as of February 14,
2008, that certain Sixth Amendment to Second Amended and Restated Loan Agreement
dated as of March 27, 2009 and that certain Seventh Amendment to Second Amended
and Restated Loan Agreement dated as of March 30, 2009 (collectively, the
“Original Agreement”).

Borrower and Bank wish to amend and restate the terms of the Original Agreement.
This Agreement sets forth the terms on which Bank will advance credit to
Borrower, and Borrower will repay the amounts owing to Bank.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.             1.1      Definitions. As used in
this Agreement, all capitalized terms shall have the definitions set forth on
Exhibit A. Any term used in the Code and not defined herein shall have the
meaning given to the term in the Code.             1.2 Accounting Terms. Any
accounting term not specifically defined on Exhibit A shall be construed in
accordance with GAAP and all calculations shall be made in accordance with GAAP.
The term “financial statements” shall include the accompanying notes and
schedules.   2. LOAN AND TERMS OF PAYMENT.     2.1 Credit Extensions.       (a)
Promise to Pay. Borrower promises to pay to Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.               (b) Advances Under Revolving Line.        

(i) Amount. Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances (A) during the Borrowing Base Period, in an
aggregate outstanding amount not to exceed the lesser of (i) the Revolving Line
or (ii) the Borrowing Base, less any amounts outstanding under the Letter of
Credit Sublimit and the Credit Card Services Sublimit and (B) during a
Non-Borrowing Base Period, in an aggregate outstanding amount not to exceed the
Revolving Line, less any amounts outstanding under the Letter of Credit Sublimit
and the Credit Card Services Sublimit. Subject to and upon the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(b)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(b) shall be immediately due
and payable. Borrower may prepay any Advances without penalty or premium.

 


--------------------------------------------------------------------------------


                             

     As used in this Agreement, “Borrowing Base Period” means any time the
aggregate outstanding amount of Advances exceeds $1,000,000 and “Non.-Borrowing
Base Period” means any time that the aggregate outstanding amount of Advances is
$1,000,000 or less. Borrower agrees that before requesting any Advance that
would cause the aggregate amount of outstanding Advances to exceed $1,000,000,
Borrower will give Bank 5 Business Days notice accompanied by a Borrowing Base
Certificate dated as of the end of the most recently ended month as provided in
Section 6.2(a).

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific time
(1:00 p.m. Pacific time for wire transfers), on the Business Day that the
Advance is to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit C. Bank is authorized
to make Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.1(b)
to Borrower’s deposit account.

(iii) Letter of Credit Sublimit. Subject to the availability under the Revolving
Line, and in reliance on the representations and warranties of Borrower set
forth herein, at any time and from time to time from the date hereof through the
Business Day immediately prior to the Revolving Maturity Date, Bank shall issue
for the account of Borrower such Letters of Credit as Borrower may request by
delivering to Bank a duly executed letter of credit application on Bank’s
standard form; provided, however, that the outstanding and undrawn amounts under
all such Letters of Credit (i) shall not at any time exceed the Letter of Credit
Sublimit, and (ii) shall be deemed to constitute Advances for the purpose of
calculating availability under the Revolving Line. Any drawn but unreimbursed
amounts under any Letters of Credit shall be charged as Advances against the
Revolving Line. All Letters of Credit shall be in form and substance acceptable
to Bank in its sole discretion and shall be subject to the terms and conditions
of Bank’s form application and letter of credit agreement. Borrower will pay any
standard issuance and other fees that Bank notifies Borrower it will charge for
issuing and processing Letters of Credit.

(iv) Foreign Exchange Sublimit. Subject to and upon the terms and conditions of
this Agreement and any other agreement that Borrower may enter into with the
Bank in connection with foreign exchange transactions (“FX Contracts”), Borrower
may request Bank to enter into FX Contracts with Borrower due not later than the
Revolving Maturity Date. Borrower shall pay any standard issuance and other fees
that Bank notifies Borrower will be charged for issuing and processing FX
Contracts for Borrower. The FX Amount shall at all times be equal to or less
than Two Hundred Thousand Dollars ($200,000). The “FX Amount” shall equal the
amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrower and Bank remaining outstanding as of
any date of determination by (ii) the applicable Foreign Exchange Reserve
Percentage as of such date. The “Foreign Exchange Reserve Percentage” shall be a
percentage as determined by Bank, in its sole discretion from time to time.

2

--------------------------------------------------------------------------------


                                    (v) Collateralization of Obligations
Extending Beyond Maturity. If Borrower has not secured to Bank’s satisfaction
its obligations with respect to any Letters of Credit or Foreign Exchange
Contracts by the Revolving Maturity Date, then, effective as of such date, the
balance in any deposit accounts held by Bank and the certificates of deposit or
time deposit accounts issued by Bank in Borrower’s name (and any interest paid
thereon or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
obligations to the extent of the then continuing or outstanding and undrawn
Letters of Credit or Foreign Exchange Contracts. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the Letters of Credit or Foreign Exchange
Contracts are outstanding or continue.   2.2 Overadvances. If the aggregate
amount of the outstanding Advances, plus aggregate amount of outstanding and
undrawn Letters of Credit, plus the aggregate amount outstanding under the
Foreign Exchange Sublimit exceeds the lesser of the Revolving Line or the
Borrowing Base at any time, Borrower shall immediately pay to Bank, in cash, the
amount of such excess.   2.3 Interest Rates, Payments, and Calculations.     (a)
Interest Rates.   (i) Advances. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, as set
forth in the LIBOR Addendum to Loan and Security Agreement attached as Exhibit F
(“LIBOR Addendum”).                                             (b) Late Fee;
Default Rate. If any payment is not made within 10 days after the date such
payment is due, Borrower shall pay Bank a late fee equal to the lesser of (i) 5%
of the amount of such unpaid amount or (ii) the maximum amount permitted to be
charged under applicable law. All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to 5 percentage points above the interest rate applicable immediately
prior to the occurrence of the Event of Default.     (c) Payments. Interest
hereunder shall be due and payable on the third Business Day of each month
during the term hereof. Bank shall, at its option, charge such interest, all
Bank Expenses, and all Periodic Payments against any of Borrower’s deposit
accounts or against the Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.     (d) Computation. In the event the Daily Adjusting LIBOR Rate or,
to the extent applicable, the Prime-based Rate, is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Daily Adjusting LIBOR Rate or, to the
extent applicable, the Prime-based Rate is changed, by an amount equal to such
change in the Daily Adjusting LIBOR Rate or, to the extent applicable, the
Prime-based Rate. All interest chargeable under the Loan Documents shall be
computed on the basis of a 360 day year for the actual number of days elapsed.  
2.4

Crediting Payments. Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Borrower specifies, except that to the extent Borrower
uses the Advances to purchase Collateral, Borrower’s repayment of the Advances
shall apply on a “first-in-first-out” basis so that the portion of the Advances
used to purchase a particular item of Collateral shall be paid in the
chronological order the Borrower purchased the Collateral. After the occurrence
of an Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

3

--------------------------------------------------------------------------------


  2.5 Fees. Borrower shall pay to Bank the following:       (a) Facility Fee. On
the Closing Date, a fee equal to $7,000, which shall be nonrefundable;       (b)
Unused Fee. A fee equal to 0.10% per annum of the difference between (i) the
amount then available under the Revolving Line pursuant to section 2.1(b)(i),
and (ii) the average daily balance outstanding during the term hereof, paid
quarterly in arrears, which shall be nonrefundable. The unused fee shall be
calculated based on a year of 360 days for the actual number of days elapsed;
and       (c) Bank Expenses. On the Closing Date, all Bank Expenses incurred
through the Closing Date, and, after the Closing Date, all Bank Expenses, as and
when they become due.     2.6 Term. This Agreement shall become effective on the
Closing Date and, subject to Section 13.7, shall continue in full force and
effect for so long as any Obligations remain outstanding or Bank has any
obligation to make Credit Extensions under this Agreement. Notwithstanding the
foregoing, Bank shall have the right to terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.   3. CONDITIONS OF
LOANS.     3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:       (a) this Agreement;                                  
(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;       (c)
a financing statement (Form UCC-1) naming Borrower as debtor;       (d) an
intellectual property security agreement;       (e) agreement to furnish
insurance;       (f) payment of the fees and Bank Expenses then due specified in
Section 2.5;       (g) current SOS Reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;


4

--------------------------------------------------------------------------------


(h) current financial statements, including company prepared consolidated and
consolidating balance sheets and income statements for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;       (i) current Compliance
Certificate in accordance with Section 6.2; and       (j) such other documents
or certificates, and completion of such other matters, as Bank may reasonably
deem necessary or appropriate.     3.2 Conditions Precedent to all Credit
Extensions. The obligation of Bank to make each Credit Extension, including the
initial Credit Extension, is further subject to the following conditions:      
(a) timely receipt by Bank of the Payment/Advance Form as provided in Section
2.1; and       (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.                                           4. CREATION OF SECURITY INTEREST.
    4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.     4.2 Perfection of Security
Interest. Borrower authorizes Bank to file at any time financing statements,
continuation statements, and amendments thereto that (i) either specifically
describe the Collateral or describe the Collateral as all assets of Borrower of
the kind pledged hereunder, and (ii) contain any other information required by
the Code for the sufficiency of filing office acceptance of any financing
statement, continuation statement, or amendment, including whether Borrower is
an organization, the type of organization and any organizational identification
number issued to Borrower, if applicable. Any such financing statements may be
signed by Bank on behalf of Borrower, as provided in the Code, and may be filed
at any time in any jurisdiction whether or not Revised Article 9 of the Code is
then in effect in that jurisdiction. Borrower shall from time to time endorse
and deliver to Bank, at the request of Bank, all Negotiable Collateral and other
documents that Bank may reasonably request, in form satisfactory to Bank, to
perfect and continue perfected Bank’s security interests in the Collateral and
in order to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, (ii) obtain “control”
of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.

5

--------------------------------------------------------------------------------


  4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.   5. REPRESENTATIONS AND WARRANTIES.    
Borrower represents and warrants as follows:     5.1 Due Organization and
Qualification. Borrower and each Subsidiary is a corporation duly existing under
the laws of the state in which it is incorporated and qualified and licensed to
do business in any state in which the conduct of its business or its ownership
of property requires that it be so qualified, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.
                              5.2 Due Authorization; No Conflict. The execution,
delivery, and performance of the Loan Documents are within Borrower’s powers,
have been duly authorized, and are not in conflict with nor constitute a breach
of any provision contained in Borrower’s Certificate of Incorporation or Bylaws,
nor will they constitute an event of default under any material agreement by
which Borrower is bound. Borrower is not in default under any agreement by which
it is bound, except to the extent such default would not reasonably be expected
to cause a Material Adverse Effect.     5.3 Collateral. Borrower has rights in
or the power to transfer the Collateral, and its title to the Collateral is free
and clear of Liens, adverse claims, and restrictions on transfer or pledge
except for Permitted Liens. All Collateral is located solely in the Collateral
States. The Eligible Accounts are bona fide existing obligations. The property
or services giving rise to such Eligible Accounts has been delivered or rendered
to the account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. Borrower has not received notice of actual or
imminent Insolvency Proceeding of any account debtor whose accounts are included
in any Borrowing Base Certificate as an Eligible Account. All Inventory is in
all material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. Except
as set forth in the Schedule, none of the Collateral is maintained or invested
with a Person other than Bank or Bank’s Affiliates.     5.4 Intellectual
Property Collateral. Borrower is the sole owner of the Intellectual Property
Collateral, except for licenses granted by Borrower to its customers in the
ordinary course of business. To the best of Borrower’s knowledge, each of the
Copyrights, Trademarks and Patents is valid and enforceable, and no part of the
Intellectual Property Collateral has been judged invalid or unenforceable, in
whole or in part, and no claim has been made to Borrower that any part of the
Intellectual Property Collateral violates the rights of any third party except
to the extent such claim would not reasonably be expected to cause a Material
Adverse Effect. Except as set forth in the Schedule, Borrower’s rights as a
licensee of intellectual property do not give rise to more than 5% of its gross
revenue in any given month, including without limitation revenue derived from
the sale, licensing, rendering or disposition of any product or service.

6

--------------------------------------------------------------------------------


5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.   5.6 Litigation. Except as set forth in the Schedule, there
are no actions or proceedings pending by or against Borrower or any Subsidiary
before any court or administrative agency in which a likely adverse decision
would reasonably be expected to have a Material Adverse Effect.   5.7 No
Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.   5.8
Solvency, Payment of Debts. Borrower is able to pay its debts (including trade
debts) as they mature; the fair saleable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
Borrower is not left with unreasonably small capital after the transactions
contemplated by this Agreement.                             5.9 Compliance with
Laws and Regulations. Borrower and each Subsidiary have met the minimum funding
requirements of ERISA with respect to any employee benefit plans subject to
ERISA. No event has occurred resulting from Borrower’s failure to comply with
ERISA that is reasonably likely to result in Borrower’s incurring any liability
that could have a Material Adverse Effect. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940. Borrower is not engaged principally, or
as one of the important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower has complied in all material respects with all the provisions of the
Federal Fair Labor Standards Act. Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect. Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which would reasonably be expected to have a Material Adverse
Effect. Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.   5.10 Subsidiaries. Borrower does not own any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.   5.11 Government Consents. Borrower and each Subsidiary
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Effect.   5.12 Inbound
Licenses. Except as disclosed on the Schedule, Borrower is not a party to, nor
is bound by, any license or other agreement that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property.

7

--------------------------------------------------------------------------------


  5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.                             6. AFFIRMATIVE
COVENANTS.

     Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in the Borrower
State, shall maintain qualification and good standing in each other jurisdiction
in which the failure to so qualify would reasonably be expected to have a
Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the state in
which Borrower is organized, if applicable. Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA. Borrower shall comply in all
material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so would reasonably be expected to have a Material Adverse Effect.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.                             6.2 Financial Statements, Reports,
Certificates. Borrower shall deliver to Bank: (i) as soon as available, but in
any event within 30 days after the end of each calendar month, a company
prepared consolidated and consolidating cash balance statement, in a form
reasonably acceptable to Bank and certified by a Responsible Officer, (ii) as
soon as available, but in any event within 45 days after the end of each fiscal
quarter of Borrower, a company prepared consolidated and consolidating balance
sheet, income statement and cash flow statement covering Borrower’s operations
during such period, in a form reasonably acceptable to Bank and certified by a
Responsible Officer; (iii) as soon as available, but in any event within 90 days
after the end of Borrower’s fiscal year, audited consolidated and consolidating
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified or otherwise consented to
in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (iv) copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission; (v)
promptly upon receipt of notice thereof, a report of any legal actions pending
or threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of $250,000 or more; (vi) promptly upon
receipt, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems; (vii)
such budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Bank may
reasonably request from time to time; and (viii) within 30 days of the last day
of each fiscal quarter, a report signed by Borrower, in form reasonably
acceptable to Bank, listing any applications or registrations that Borrower has
made or filed in respect of any Patents, Copyrights or Trademarks and the status
of any outstanding applications or registrations, as well as any material change
in Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of any Intellectual Property
Security Agreement delivered to Bank by Borrower in connection with this
Agreement.

8

--------------------------------------------------------------------------------


(a) Within 30 days after the last day of each month, Borrower shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.              
                            (b) Within 30 days after the last day of each month,
Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate certified as of the last day of the applicable month and
signed by a Responsible Officer in substantially the form of Exhibit E hereto.  
(c) As soon as possible and in any event within 3 calendar days after becoming
aware of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.   (d) Bank shall have a right from time to time hereafter to
audit Borrower’s Accounts and appraise Collateral at Borrower’s expense,
provided that such audits will be conducted no more often than every 6 months
unless an Event of Default has occurred and is continuing. Bank shall audit
Borrower’s Accounts within 45 days after aggregate Advances outstanding exceed
$1,000,000.

     Borrower may deliver to Bank on an electronic basis any certificates,
reports or information required pursuant to this Section 6.2, and Bank shall be
entitled to rely on the information contained in the electronic files, provided
that Bank in good faith believes that the files were delivered by a Responsible
Officer. If Borrower delivers this information electronically, it shall also
deliver to Bank by U.S. Mail, reputable overnight courier service, hand
delivery, facsimile or .pdf file within 5 Business Days of submission of the
unsigned electronic copy the certification of monthly financial statements, the
intellectual property report, the Borrowing Base Certificate and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than $100,000.              
              6.4 Taxes. Borrower shall make, and cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, including, but not
limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof satisfactory
to Bank indicating that Borrower or a Subsidiary has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.   6.5 Insurance.                 (a) Borrower, at its expense, shall
keep the Collateral insured against loss or damage by fire, theft, explosion,
sprinklers, and all other hazards and risks, and in such amounts, as ordinarily
insured against by other owners in similar businesses conducted in the locations
where Borrower’s business is conducted on the date hereof. Borrower shall also
maintain liability and other insurance in amounts and of a type that are
customary to businesses similar to Borrower’s.

9

--------------------------------------------------------------------------------


  (b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason. Upon Bank’s request, Borrower shall deliver
to Bank certified copies of the policies of insurance and evidence of all
premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.
                                          6.6 Primary Depository. Borrower shall
maintain all its primary operating and money market accounts with Bank and its
primary investment accounts with Bank or Bank’s Affiliates; provided, that any
account at Bank’s Affiliate is governed by a fully executed control agreement in
form and substance reasonably acceptable to Bank within 90 days after the
Closing Date.   6.7 Financial Covenants. Borrower shall at all times maintain
the following financial ratios and covenants:     (a) Adjusted Quick Ratio.
Tested quarterly, a ratio of Cash maintained at Bank (which Cash at Bank shall
be no less than $1,000,000 at any time) or Bank’s Affiliates (provided that any
account at Bank’s Affiliate is governed by a fully executed control agreement in
form and substance reasonably acceptable to Bank), plus Eligible Accounts to
Current Liabilities plus (to the extent not already included therein) all
Indebtedness to Bank less Deferred Revenue of at least 2.50 to 1.00.     (b)
Minimum Net Income/Maximum Net Loss. Tested monthly and calculated on a trailing
3 month basis, net income shall be no less than the amounts set forth below:


                            Month Ending Trailing 3 Month Minimum Net
Income/Maximum Loss   April 30, 2009 ($750,000) May 31, 2009 ($650,000) June 30,
2009 ($400,000)   July 31, 2009 ($400,000) August 31, 2009 ($300,000) September
30, 2009 ($200,000) October 31, 2009 ($200,000) November 30, 2009 ($150,000)
December 31, 2009 ($150,000)


10

--------------------------------------------------------------------------------


6.8 Registration of Intellectual Property Rights.                            
                (a) Borrower shall register or cause to be registered on an
expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as the case
may be, those registrable intellectual property rights now owned or hereafter
developed or acquired by Borrower, to the extent that Borrower, in its
reasonable business judgment, deems it appropriate to so protect such
intellectual property rights.     (b) Borrower shall promptly give Bank written
notice of any applications or registrations of intellectual property rights
filed with the United States Patent and Trademark Office, including the date of
such filing and the registration or application numbers, if any.     (c)
Borrower shall (i) give Bank not less than 30 days prior written notice of the
filing of any applications or registrations with the United States Copyright
Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.     (d) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the perfection and priority of Bank’s security interest in
the Intellectual Property Collateral.     (e) Borrower shall (i) protect, defend
and maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights, (ii) use commercially reasonable efforts to detect
infringements of the Trademarks, Patents and Copyrights and promptly advise Bank
in writing of material infringements detected and (iii) not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Bank, which shall not be unreasonably
withheld.     (f) Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section 6.8, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section 6.8.   6.9 Consent of Inbound Licensors. Prior to entering into or
becoming bound by any license or agreement, Borrower shall: (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement.

11

--------------------------------------------------------------------------------


  6.10 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
                            7. NEGATIVE COVENANTS.

     Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.                             7.2 Change in Name, Location,
Executive Office, or Executive Management; Change in Business; Change in Fiscal
Year; Change in Control. Change its name or the Borrower State or relocate its
chief executive office without 30 days prior written notification to Bank;
replace its chief executive officer or chief financial officer without 30 days
prior written notification to Bank; engage in any business, or permit any of its
Subsidiaries to engage in any business, other than or reasonably related or
incidental to the businesses currently engaged in by Borrower; change its fiscal
year end; have a Change in Control.   7.3 Mergers or Acquisitions. Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person except where (i) such transactions do not in the
aggregate exceed $1,000,000 during the term of this Agreement and while any
Obligations remain outstanding, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) the
target company’s business is substantially similar to that of Borrower’s as of
the Closing Date, (iv) such transactions do not result in a Change in Control,
and (v) Borrower is the surviving entity.   7.4 Indebtedness. Create, incur,
assume, guarantee or be or remain liable with respect to any Indebtedness, or
permit any Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except Indebtedness to Bank.   7.5 Encumbrances.
Create, incur, assume or allow any Lien with respect to any of its property, or
assign or otherwise convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries so to do, except for Permitted
Liens, or covenant to any other Person that Borrower in the future will refrain
from creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property.   7.6 Distributions. Pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, except that Borrower may repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase.

12

--------------------------------------------------------------------------------


7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than Bank or Bank’s Affiliates or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.   7.8 Transactions
with Affiliates. Directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower except for transactions that
are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person.   7.9 Subordinated Debt. Make
any payment in respect of any Subordinated Debt, or permit any of its
Subsidiaries to make any such payment, except in compliance with the terms of
such Subordinated Debt, or amend any provision affecting Bank’s rights contained
in any documentation relating to the Subordinated Debt without Bank’s prior
written consent.   7.10 Inventory and Equipment. Store the Inventory or the
Equipment with a bailee, warehouseman, or similar third party unless the third
party has been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank files a financing statement where needed to perfect its security
interest.   7.11 No Investment Company; Margin Regulation. Become or be
controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or become principally engaged in, or undertake as one of
its important activities, the business of extending credit for the purpose of
purchasing or carrying margin stock, or use the proceeds of any Credit Extension
for such purpose.   7.12 Capital Expenditures. Incur or make Capital
Expenditures in excess of Seven Hundred Fifty Thousand Dollars ($750,000) during
any fiscal year of Borrower.                            

8.

EVENTS OF DEFAULT.

     Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;  
8.2 Covenant Default.     (a) If Borrower fails to perform any obligation under
Article 6 or violates any of the covenants contained in Article 7 of this
Agreement; or                                             (b)

If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 10 days after Borrower
receives notice thereof or any officer of Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
10 day period or cannot after diligent attempts by Borrower be cured within such
10 day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;

13

--------------------------------------------------------------------------------


8.3 Material Adverse Change. If there occurs a material adverse change in
Borrower’s prospects, business or financial condition, or if there is a material
impairment in the prospect of repayment of any portion of the Obligations or a
material impairment in the perfection, value or priority of Bank’s security
interests in the Collateral;                             8.4 Defective
Perfection. If Bank shall receive at any time following the Closing Date an SOS
Report indicating that except for Permitted Liens, Bank’s security interest in
the Collateral is not prior to all other security interests or Liens of record
reflected in the report;   8.5 Attachment. If any material portion of Borrower’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within 10 days, or
if Borrower is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a lien or encumbrance upon any material portion
of Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);   8.6
Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 30 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);  
8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $100,000
or that would reasonably be expected to have a Material Adverse Effect;   8.8
Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;   8.9 Judgments. If a judgment or judgments
for the payment of money in an amount, individually or in the aggregate, of at
least $100,000 shall be rendered against Borrower and shall remain unsatisfied
and unstayed for a period of 10 days (provided that no Credit Extensions will be
made prior to the satisfaction or stay of the judgment); or   8.10
Misrepresentations. If any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Bank by any Responsible Officer pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.  

14

--------------------------------------------------------------------------------


9. BANK’S RIGHTS AND REMEDIES.   9.1 Rights and Remedies. Upon the occurrence
and during the continuance of an Event of Default, Bank may, at its election,
without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrower:                            
  (a) Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);                 (b) Demand that Borrower (i) deposit cash
with Bank in an amount equal to the amount of any Letters of Credit remaining
undrawn, as collateral security for the repayment of any future drawings under
such Letters of Credit, and (ii) pay in advance all Letter of Credit fees
scheduled to be paid or payable over the remaining term of the Letters of
Credit, and Borrower shall promptly deposit and pay such amounts;     (c)  Cease
advancing money or extending credit to or for the benefit of Borrower under this
Agreement or under any other agreement between Borrower and Bank;     (d) Settle
or adjust disputes and claims directly with account debtors for amounts, upon
terms and in whatever order that Bank reasonably considers advisable;     (e)
Make such payments and do such acts as Bank considers necessary or reasonable to
protect its security interest in the Collateral. Borrower agrees to assemble the
Collateral if Bank so requires, and to make the Collateral available to Bank as
Bank may designate. Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection therewith.
With respect to any of Borrower’s owned premises, Borrower hereby grants Bank a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity, or otherwise;     (f) Set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by Bank, and
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by Bank;     (g) Ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell (in the manner provided
for herein) the Collateral. Bank is hereby granted a license or other right,
solely pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;     (h) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Bank
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Bank deems appropriate. Bank may sell the Collateral
without giving any warranties as to the Collateral. Bank may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser. If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

15

--------------------------------------------------------------------------------


                            (i) Bank may credit bid and purchase at any public
sale;                                           (j) Apply for the appointment of
a receiver, trustee, liquidator or conservator of the Collateral, without notice
and without regard to the adequacy of the security for the Obligations and
without regard to the solvency of Borrower, any guarantor or any other Person
liable for any of the Obligations; and   (k) Any deficiency that exists after
disposition of the Collateral as provided above will be paid immediately by
Borrower.

     Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

              9.2 Power of Attorney. Effective only upon the occurrence and
during the continuance of an Event of Default, Borrower hereby irrevocably
appoints Bank (and any of Bank’s designated officers, or employees) as
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Bank’s security interest in the Accounts;
(b) endorse Borrower’s name on any checks or other forms of payment or security
that may come into Bank’s possession; (c) sign Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (f)
settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; (g) enter into a short-form intellectual property security agreement
consistent with the terms of this Agreement for recording purposes only or
modify, in its sole discretion, any intellectual property security agreement
entered into between Borrower and Bank without first obtaining Borrower’s
approval of or signature to such modification by amending Exhibits A, B, and C,
thereof, as appropriate, to include reference to any right, title or interest in
any Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
provided Bank may exercise such power of attorney to sign the name of Borrower
on any of the documents described in clauses (g) and (h) above, regardless of
whether an Event of Default has occurred. The appointment of Bank as Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide advances hereunder
is terminated.                             9.3 Accounts Collection. At any time
after the occurrence and during the continuation of an Event of Default, Bank
may notify any Person owing funds to Borrower of Bank’s security interest in
such funds and verify the amount of such Account. Borrower shall collect all
amounts owing to Borrower for Bank, receive in trust all payments as Bank’s
trustee, and immediately deliver such payments to Bank in their original form as
received from the account debtor, with proper endorsements for deposit.   9.4
Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Revolving Line as Bank deems necessary to protect Bank
from the exposure created by such failure; or (c) obtain and maintain insurance
policies of the type discussed in Section 6.5 of this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

16

--------------------------------------------------------------------------------


  9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.              
                9.6 No Obligation to Pursue Others. Bank has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Bank may release, modify or waive any collateral provided by
any other Person to secure any of the Obligations, all without affecting Bank’s
rights against Borrower. Borrower waives any right it may have to require Bank
to pursue any other Person for any of the Obligations.     9.7 Remedies
Cumulative. Bank’s rights and remedies under this Agreement, the Loan Documents,
and all other agreements shall be cumulative. Bank shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by Bank of one right or remedy shall be deemed an election,
and no waiver by Bank of any Event of Default on Borrower’s part shall be deemed
a continuing waiver. No delay by Bank shall constitute a waiver, election, or
acquiescence by it. No waiver by Bank shall be effective unless made in a
written document signed on behalf of Bank and then shall be effective only in
the specific instance and for the specific purpose for which it was given.
Borrower expressly agrees that this Section 9.7 may not be waived or modified by
Bank by course of performance, conduct, estoppel or otherwise.     9.8 Demand;
Protest. Except as otherwise provided in this Agreement, Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment and any other notices relating to the Obligations.   10. NOTICES.

     Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

                     If to Borrower:  LogicVision, Inc.    25 Metro Drive, 3rd
Floor    San Jose, CA 95110      Attn:  Mei Song                 FAX:   (408)
904-7558      If to Bank:  Comerica Bank    M/C 7512    39200 W. Six Mile Road 
  Livonia, MI 48152    Attn: Livonia Operations Center    with a copy to: 
Comerica Bank    226 Airport Parkway    M/C 4120    San Jose, CA 95110  Attn: 
Guy Simpson  FAX:   (408) 451-8568   


17

--------------------------------------------------------------------------------

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.        CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER.

     This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

12. JUDICIAL REFERENCE PROVISION.                                           (a)
In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.              
                            (b) With the exception of the items specified in
clause (c), below, any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement or any other document,
instrument or agreement between the undersigned parties (collectively in this
Section, the “Comerica Documents), will be resolved by a reference proceeding in
California in accordance with the provisions of Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Comerica Documents, venue for the reference proceeding will be
in the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court”).   (c) The matters that shall not be subject to a reference are
the following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.   (d) The referee shall be a
retired judge or justice selected by mutual written agreement of the parties. If
the parties do not agree within ten (10) days of a written request to do so by
any party, then, upon request of any party, the referee shall be selected by the
Presiding Judge of the Court (or his or her representative). A request for
appointment of a referee may be heard on an ex parte or expedited basis, and the
parties agree that irreparable harm would result if ex parte relief is not
granted. Pursuant to CCP § 170.6, each party shall have one peremptory challenge
to the referee selected by the Presiding Judge of the Court (or his or her
representative).  

18

--------------------------------------------------------------------------------


(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.                                           (f)
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.   (g) Except as expressly set
forth herein, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding. All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript. The party making such a request shall have the
obligation to arrange for and pay the court reporter. Subject to the referee’s
power to award costs to the prevailing party, the parties will equally share the
cost of the referee and the court reporter at trial.   (h) The referee shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. The rules of evidence applicable to
proceedings at law in the State of California will be applicable to the
reference proceeding. The referee shall be empowered to enter equitable as well
as legal relief, enter equitable orders that will be binding on the parties and
rule on any motion which would be authorized in a court proceeding, including
without limitation motions for summary judgment or summary adjudication. The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference.
Pursuant to CCP § 644, such decision shall be entered by the Court as a judgment
or an order in the same manner as if the action had been tried by the Court and
any such decision will be final, binding and conclusive. The parties reserve the
right to appeal from the final judgment or order or from any appealable decision
or order entered by the referee. The parties reserve the right to findings of
fact, conclusions of laws, a written statement of decision, and the right to
move for a new trial or a different judgment, which new trial, if granted, is
also to be a reference proceeding under this provision.   (i) If the enabling
legislation which provides for appointment of a referee is repealed (and no
successor statute is enacted), any dispute between the parties that would
otherwise be determined by reference procedure will be resolved and determined
by arbitration. The arbitration will be conducted by a retired judge or justice,
in accordance with the California Arbitration Act § 1280 through § 1294.2 of the
CCP as amended from time to time. The limitations with respect to discovery set
forth above shall apply to any such arbitration proceeding.   (j) THE PARTIES
RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY,
DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO,
THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.

19

--------------------------------------------------------------------------------


13.      GENERAL PROVISIONS.     13.1 Successors and Assigns. This Agreement
shall bind and inure to the benefit of the respective successors and permitted
assigns of each of the parties and shall bind all persons who become bound as a
debtor to this Agreement; provided, however, that neither this Agreement nor any
rights hereunder may be assigned by Borrower without Bank’s prior written
consent, which consent may be granted or withheld in Bank’s sole discretion.
Bank shall have the right without the consent of or notice to Borrower to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.              
                13.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.     13.3 Time of Essence. Time is of the
essence for the performance of all obligations set forth in this Agreement.    
13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.     13.5
Amendments in Writing, Integration. All amendments to or terminations of this
Agreement or the other Loan Documents must be in writing. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the
other Loan Documents, if any, are merged into this Agreement and the Loan
Documents.     13.6 Counterparts. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
    13.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.     13.8 Confidentiality. In
handling any confidential information, Bank and all employees and agents of Bank
shall exercise the same degree of care that Bank exercises with respect to its
own proprietary information of the same types to maintain the confidentiality of
any non-public information thereby received or received pursuant to this
Agreement except that disclosure of such information may be made (i) to the
Subsidiaries or Affiliates of Bank in connection with their present or
prospective business relations with Borrower, (ii) to prospective transferees or
purchasers of any interest in the Credit Extensions, provided that they have
entered into a comparable confidentiality agreement in favor of Borrower and
have delivered a copy to Borrower, (iii) as required by law, regulations, rule
or order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank and (v)
as Bank may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (b) is disclosed to Bank by a third party,
provided Bank does not have actual knowledge that such third party is prohibited
from disclosing such information.

20

--------------------------------------------------------------------------------


13.9 Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Original Agreement, which Original Agreement is fully
superseded and amended and restated in its entirety hereby; provided, however,
that the Obligations governed by the Original Agreement shall remain outstanding
and in full force and effect and provided further that this Agreement does not
constitute a novation of such Obligations. The Liens created pursuant to the
Original Agreement and any other Loan Documents shall secure the Obligations
without interruption and with all priorities intact.                            

[Remainder of Page Intentionally Left Blank]

21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

LOGICVISION, INC.      By:    /s/ James T. Healy Name:    James T. Healy Title: 
  President and Chief Executive Officer       COMERICA BANK      By:    /s/
Guy Simpson   Name:    Guy Simpson Title:    Vice President 

22


--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to 80% of Eligible Accounts, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Capital Expenditure” shall mean, without duplication, any payment made directly
or indirectly for the purpose of acquiring or constructing fixed assets, real
property or equipment which in accordance with GAAP would be added as a debit to
the fixed asset account of Borrower, including, without limitation, amounts paid
or payable under any conditional sale or other title retention agreement or
under any lease or other periodic payment arrangement which is of such a nature
that payment obligations of Borrower thereunder would be required by generally
accepted accounting principles to be capitalized and shown as liabilities on the
balance sheet of Borrower.

“Capitalized Expenditures” means current period cash expenditures that are
amortized over a period of time in accordance with GAAP.

“Cash” means unrestricted cash and cash equivalents.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

Exhibit A – Page 1

--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, or (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote.

“Collateral State” means the state or states where the Collateral is located,
which are California and Delaware.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Advance, or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, undrawn Letters of Credit and Borrower’s
maximum potential obligations under the Credit Card Services Sublimit and
Foreign Exchange Sublimit, but specifically excluding any cash-secured
Obligations.

“Daily Adjusting LIBOR Rate” has the meaning assigned to such term in the LIBOR
Addendum.

“Deferred Revenue” means all amounts received under contracts in advance of
performance and not yet recognized as revenue, as reported in Borrower’s
financial statements filed with the Securities and Exchange Commission.

Exhibit A – Page 2

--------------------------------------------------------------------------------

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower 30 days prior written notice. Unless
otherwise agreed to by Bank, Eligible Accounts shall not include the following:

           (a)       Accounts that the account debtor has failed to pay in full
within 90 days of invoice date;   (b) Credit balances over 90 days;   (c)
Accounts with respect to an account debtor, 25% of whose Accounts the account
debtor has failed to pay within 90 days of invoice date;   (d) Accounts with
respect to an account debtor, including Subsidiaries and Affiliates, whose total
obligations to Borrower exceed 20% of all Accounts (“Concentration Limit”), to
the extent such obligations exceed the aforementioned percentage, except as
approved in writing by Bank. Notwithstanding the foregoing, the Concentration
Limit for Accounts where Broadcom, LSI/Agere, Qualcomm or Intel are the account
debtors shall be 40%;   (e) Accounts with respect to which the account debtor
does not have its principal place of business in the United States, except for
Eligible Foreign Accounts;   (f) Accounts with respect to which the account
debtor is the United States or any department, agency, or instrumentality of the
United States, except for Accounts of the United States if the payee has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Assignment of Claims Act of 1940 (31 U.S.C. 3727);   (g) Accounts with
respect to which Borrower is liable to the account debtor for goods sold or
services rendered by the account debtor to Borrower, but only to the extent of
any amounts owing to the account debtor against amounts owed to Borrower;   (h)
Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, demo or promotional, or other
terms by reason of which the payment by the account debtor may be conditional;  
(i) Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;   (j) Accounts that have not yet been billed to
the account debtor or that relate to deposits (such as good faith deposits) or
other property of the account debtor held by Borrower for the performance of
services or delivery of goods which Borrower has not yet performed or delivered;
  (k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;   (l) Accounts the
collection of which Bank reasonably determines after inquiry and consultation
with Borrower to be doubtful; and   (m) Retentions and hold-backs.

“Eligible Foreign Account” means an Account which meets all of the requirements
to be an Eligible Account except with respect to which the account debtor does
not have its principal place of business in the United States and that is (i)
supported by one or more letters of credit in an amount and of a tenor, and
issued by a financial institution, acceptable to Bank, (ii) an insurance
acceptable to Bank, or (iv) an Account owing by Sony, Matsushita or Sharp, (iv)
approved by Bank on a case-by-case basis. All Eligible Foreign Accounts must be
calculated in U.S. Dollars.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

Exhibit A – Page 3

--------------------------------------------------------------------------------

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Revolving Line not to exceed $200,000.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, (d) all Contingent Obligations,
and (e) all obligations arising under the Foreign Exchange Sublimit.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

           (a)       Copyrights, Trademarks and Patents;   (b) Any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
  (c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;   (d) Any and all claims for
damages by way of past, present and future infringement of any of the rights
included above, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the intellectual property rights
identified above;   (e) All licenses or other rights to use any of the
Copyrights, Patents or Trademarks, and all license fees and royalties arising
from such use to the extent permitted by such license or rights;   (f) All
amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and   (g) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

Exhibit A – Page 4

--------------------------------------------------------------------------------

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with Section
2.1(b)(iii).

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $500,000.

“LIBOR Addendum” has the meaning assigned in Section 2.3(a)(i).

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents, or
(iii) Borrower’s interest in, or the value, perfection or priority of Bank’s
security interest in the Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

           (a)       Indebtedness of Borrower in favor of Bank arising under
this Agreement or any other Loan Document;   (b) Indebtedness existing on the
Closing Date and disclosed in the Schedule;   (c) Indebtedness secured by a lien
described in clause (c) of the defined term “Permitted Liens,” subject to
Section 7.12 of this Agreement, and provided such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness;   (d) Subordinated Debt;   (e) Indebtedness to trade creditors
incurred in the ordinary course of business; and   (f) Extensions, refinancings
and renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose more burdensome terms
upon Borrower or its Subsidiary, as the case may be.

Exhibit A – Page 5

--------------------------------------------------------------------------------

“Permitted Investment” means:

           (a)       Investments existing on the Closing Date disclosed in the
Schedule;   (b) (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one year from the date of investment therein, and (iv)
Bank’s money market accounts;   (c) Investments accepted in connection with
Permitted Transfers; and   (d) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers arising in the ordinary course of Borrower’s business.

“Permitted Liens” means the following:

            (a)       Any Liens existing on the Closing Date and disclosed in
the Schedule (excluding Liens to be satisfied with the proceeds of the Advances)
or arising under this Agreement or the other Loan Documents;   (b) Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings and for
which Borrower maintains adequate reserves, provided the same have no priority
over any of Bank’s security interests;   (c) Liens (i) upon or in any Equipment
(other than Equipment financed by an Equipment Advance) acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;   (d) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;   (e) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Sections
8.5 (attachment) or 8.9 (judgments); and   (f) Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts held at such
institutions to secure standard fees for deposit services charged by, but not
financing made available by such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts.

Exhibit A – Page 6

--------------------------------------------------------------------------------

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

            (a)       Inventory in the ordinary course of business;   (b)
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or   (c) worn-out or obsolete
Equipment not financed with the proceeds of Equipment Advances.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“Revolving Line” means a Credit Extension of up to $2,000,000 (inclusive of any
amounts outstanding under the Letter of Credit Sublimit and amounts outstanding
under the Foreign Exchange Sublimit).

“Revolving Maturity Date” means February 24, 2010.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof has the ordinary voting power to elect the Board of
Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

Exhibit A – Page 7

--------------------------------------------------------------------------------


DEBTOR: LOGICVISION, INC.      SECURED PARTY: COMERICA BANK   


EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Debtor whether presently existing or hereafter created
or acquired, and wherever located, including, but not limited to:

           (a)       all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;   (b) all common law and statutory copyrights
and copyright registrations, applications for registration, now existing or
hereafter arising, in the United States of America or in any foreign
jurisdiction, obtained or to be obtained on or in connection with any of the
forgoing, or any parts thereof or any underlying or component elements of any of
the forgoing, together with the right to copyright and all rights to renew or
extend such copyrights and the right (but not the obligation) of Secured Party
to sue in its own name and/or in the name of the Debtor for past, present and
future infringements of copyright;   (c) all trademarks, service marks, trade
names and service names and the goodwill associated therewith, together with the
right to trademark and all rights to renew or extend such trademarks and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of trademark;
  (d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and   (e) any and all cash proceeds and/or
noncash proceeds of any of the foregoing, including, without limitation,
insurance proceeds, and all supporting obligations and the security therefor or
for any right to payment. All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time.

Exhibit B – Page 1

--------------------------------------------------------------------------------

EXHIBIT C

Form of Payment/Advance Form

TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M., P.S.T.
DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**
DEADLINE FOR WIRE TRANSFERS IS 1:30 P.M., P.S.T.

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.
**Subject to 3 day advance notice.

TO: Loan Analysis  DATE:      TIME:     


FAX #: (650) 846-6840

    TELEPHONE REQUEST (For Bank Use Only):  FROM:  LOGICVISION, INC.     
Borrower’s Name    The following person is authorized to request the      loan
payment transfer/loan advance on the  FROM:    designated account and is known
to me.    Authorized Signer’s Name            FROM:    Authorized Requester &
Phone #      Authorized Signature (Borrower)          PHONE #:    Received by
(Bank) & Phone #      FROM ACCOUNT#:          (please include Note number, if
applicable)  Authorized Signature (Bank)      TO ACCOUNT #:      (please include
Note number, if applicable)         


       For Bank Use Only  REQUESTED TRANSACTION TYPE   REQUESTED DOLLAR       
AMOUNT      Date Rec’d:            Time:      PRINCIPAL INCREASE* (ADVANCE) $  
  Comp. Status:  YES  NO  PRINCIPAL PAYMENT (ONLY) $     Status Date:           
Time:      OTHER INSTRUCTIONS:      Approval:                                  
                       

All representations and warranties of Borrower stated in the Third Amended and
Restated Loan and Security Agreement are true, correct and complete in all
material respects as of the date of the telephone request for and advance
confirmed by this Borrowing Certificate, including without limitation the
representation that Borrower has paid for and owns the equipment financed by the
Bank; provided, however, that those representations and warranties the date
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

Exhibit C – Page 1

--------------------------------------------------------------------------------

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)      
YES       NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

  OUTGOING WIRE TRANSFER INSTRUCTIONS   Fed Reference Number   Bank Transfer
Number     The items marked with an asterisk (*) are required to be completed.  
  *Beneficiary Name   *Beneficiary Account Number   *Beneficiary Address  
Currency Type US DOLLARS ONLY   *ABA Routing Number (9 Digits)   *Receiving
Institution Name   *Receiving Institution Address   *Wire Amount   $


Exhibit C – Page 2

--------------------------------------------------------------------------------

EXHIBIT D

Form of Borrowing Base Certificate

Borrower: LOGICVISION Bank: Comerica Bank Commitment Amount: $2,000,000
Technology & Life Sciences Division Loan Analysis Department Five Palo Alto
Square, Suite 800 3000 El Camino Real Palo Alto, CA 94306 Phone: (650) 846-6820
  Fax: (650) 846-6840     ACCOUNTS RECEIVABLE 1. Accounts Receivable Book Value
as of $     2. Additions (please explain on reverse) $   3. TOTAL ACCOUNTS
RECEIVABLE AS OF ____________   $   ACCOUNTS RECEIVABLE DEDUCTIONS (without
duplication) 4. Amounts over 90 days $ 5. Credit Balances over 90 days $     6.
Balance of 25% over 90 days $ 7. Concentration limits 20% (40% where account
debtor is Broadcom, LSI/Agere, Qualcomm or Intel) $ 8. Ineligible Foreign
Accounts $ 9. Government Accounts $ 10. Contra Accounts $ 11. Promotion or Demo
Accounts $ 12. Intercompany/Employee Accounts $ 13. Other (please explain below)
$ 14. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS $ 15. Eligible Accounts (#1-#14) $
16. LOAN VALUE OF ACCOUNTS RECEIVABLE (80% of #15) $       BALANCES 17. Maximum
Loan Amount $2,000,000 18. Total Funds Available (the lesser of #16 or #17) $
19. Outstanding under Sublimits () $ 20. Present balance outstanding on Line of
Credit $ 21.    Reserve Position (#18 minus #19 and #20) $


The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

Comments:   BANK USE ONLY            Rec’d By:          Date:           
Reviewed By:     Authorized Signer    Date:           


Exhibit D – Page 1

--------------------------------------------------------------------------------

EXHIBIT E

Form of Compliance Certificate

Please send all Required Reporting to:  Comerica Bank      Technology & Life
Sciences Division      Loan Analysis Department      Five Palo Alto Square,
Suite 800      3000 El Camino Real      Palo Alto, CA 94306      Phone: (650)
846-6820      Fax: (650) 846-6840  FROM:  LOGICVISION, INC.   


The undersigned authorized Officer of LogicVision, Inc. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Third Amended
and Restated Loan and Security Agreement between Borrower and Bank (as amended
from time to time, the “Agreement”), (i) Borrower is in complete compliance for
the period ending __________________________ with all required covenants,
including without limitation the ongoing registration of intellectual property
rights in accordance with Section 6.8, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

  REPORTING COVENANTS    REQUIRED   COMPLIES                Company Prepared
F/S    Monthly, within 30 days  YES NO   Company Prepared F/S    Quarterly,
within 45 days  YES NO   Compliance Certificate    Monthly, within 30 days  YES
NO   CPA Audits, Unqualified F/S    Annually, within 90 days of FYE  YES NO  
Intellectual Property Report    Quarterly, within 30 days  YES NO   A/R Aging   
Monthly, within 30 days  YES NO   A/P Aging    Monthly, within 30 days  YES NO  
Borrowing Base Certificate    Monthly, within 30 days  YES NO           If
Public:          10-Q    Quarterly, within 5 days of SEC filing (50 days)  YES
NO   10-K    Annually, within 5 days of SEC filing (95 days)  YES NO


  FINANCIAL COVENANTS   REQUIRED   ACTUAL COMPLIES             TO BE TESTED
MONTHLY, UNLESS OTHERWISE NOTED:          Minimum Adjusted Quick Ratio,   
2.50:1.00    __________:1.00  YES NO   tested quarterly            Min. Net
Income/Max. Loss    See Section 6.7(b)    $___________________  YES NO


Please Enter Below Comments Regarding Covenant Violations:

Exhibit E – Page 1

--------------------------------------------------------------------------------

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.



Very truly yours,   BANK USE ONLY                Rec’d By:       Authorized
Signer       Date:            Reviewed By:     Name:       Date:            
Financial Compliance Status:   YES/NO Title:         

Exhibit E – Page 2

--------------------------------------------------------------------------------

EXHIBIT F

LIBOR Addendum to Loan and Security Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

LIBOR Addendum To Loan and Security Agreement

     This LIBOR Addendum to Loan and Security Agreement (this “Addendum”) is
entered into as of April 24, 2009, by and between Comerica Bank (“Bank”) and
LogicVision, Inc. (“Borrower”). This Addendum supplements the terms of the Third
Amended and Restated Loan and Security Agreement dated April 24, 2009 (as
amended from time to time, the “Agreement”).

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

     a. “Applicable Margin” means (i) three and three quarter percent (3.75%)
per annum or (ii) if the entire balance of the account(s) maintained by Borrower
with Munder Capital is/are moved to an account of Borrower maintained at Bank,
three percent (3.00%) per annum.

     b. “Business Day” means any day, other than a Saturday, Sunday or any other
day designated as a holiday under Federal or applicable State statute or
regulation, on which Bank is open for all or substantially all of its domestic
and international business (including dealings in foreign exchange) in Detroit,
Michigan and San Jose, California, and, in respect of notices and determinations
relating the Daily Adjusting LIBOR Rate, also a day on which dealings in dollar
deposits are also carried on in the London interbank market and on which banks
are open for business in London, England.

     c. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest
rate which is equal to the Applicable Margin, plus the quotient of the
following:

            (1)      

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the principal
amount of the Indebtedness and for a period equal to one (1) month;

    divided by   (2)

a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such day at which Bank is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

     d. “LIBOR Lending Office” means Bank’s office located in the Cayman
Islands, British West Indies, or such other branch of Bank, domestic or foreign,
as it may hereafter designate as its LIBOR Lending Office by notice to Borrower.

     e. "Prime Rate" means the per annum interest rate established by Bank as
its prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

     f. "Prime-based Rate" means a per annum interest rate which is equal to the
sum of the Applicable Margin plus the greater of (i) the Prime Rate; or (ii) the
rate of interest equal to the sum of (a) one percent (1%), and (b) the rate of
interest equal to the average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers (the “Overnight Rates”), as published by the Federal Reserve Bank
of New York, or, if the Overnight Rates are not so published for any day, the
average of the quotations for the Overnight Rates received by Bank from three
(3) Federal funds brokers of recognized standing selected by Bank, as the same
may be changed from time to time.

2. Interest Rate Options. Subject to the terms and conditions of this Addendum,
the Indebtedness under the Agreement shall bear interest at the Daily Adjusting
LIBOR Rate, except during any period of time during which, in accordance with
the terms and conditions of this Addendum, the Indebtedness under the Agreement
shall bear interest at the Prime-based Rate.

-1-

--------------------------------------------------------------------------------

3. Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Indebtedness outstanding under the Agreement shall be payable monthly, in
arrears, on the third Business Day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise). In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum. Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Daily Adjusting LIBOR Rate or, to the extent
applicable, the Prime-based Rate on the date of each such change.

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank's records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof. For any advance under the Agreement bearing interest at the Daily
Adjusting LIBOR Rate, if Bank shall designate a LIBOR Lending Office which
maintains books separate from those of the rest of Bank, Bank shall have the
option of maintaining and carrying such advance on the books of such LIBOR
Lending Office.

5. Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Indebtedness outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.

6. Prepayment. Borrower may prepay all or part of the outstanding balance of any
Indebtedness at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Indebtedness
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

7. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

     a. If, at any time, Bank determines that, (1) Bank is unable to determine
or ascertain the Daily Adjusting LIBOR Rate, or (2) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Bank, or (3) the Daily Adjusting LIBOR Rate will not accurately
or fairly cover or reflect the cost to Bank of maintaining any of the
Indebtedness under this Addendum at the Daily Adjusting LIBOR Rate, then Bank
shall forthwith give notice thereof to Borrower. Thereafter, until Bank notifies
Borrower that such conditions or circumstances no longer exist, the Prime-based
Rate shall be the applicable interest rate for all Indebtedness during such
period of time.

     b. If, after the date hereof, the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by Bank (or its LIBOR Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, shall make it unlawful or impossible for the Bank (or its LIBOR
Lending Office) to make or maintain any Indebtedness under the Agreement with
interest at the Daily Adjusting LIBOR Rate, Bank shall forthwith give notice
thereof to Borrower. Thereafter, until Bank notifies Borrower that such
conditions or circumstances no longer exist, the Prime-based Rate shall be the
applicable interest rate for all Indebtedness during such period of time.

     c. Further, at any time upon prior written notice to the undersigned, Bank
may, in its sole discretion based upon its good faith belief that the
Prime-based Rate is an appropriate basis for its floating rate loans, suspend
use of the Daily Adjusting LIBOR Rate as the applicable interest rate hereunder,
at which time, the Prime-based Rate shall thereafter be the applicable interest
rate for all Indebtedness outstanding under the Agreement, unless Bank, in its
sole discretion based upon its good faith belief that the Prime-based Rate is no
longer an appropriate basis for its floating rate loans, rescinds such notice,
in which case, the Daily Adjusting LIBOR Rate shall, upon written notice from
Bank to the undersigned, again be the applicable interest rate for all
Indebtedness outstanding under the Agreement.

     d. If the adoption after the date hereof, or any change after the date
hereof in, any applicable law, rule or regulation (whether domestic or foreign)
of any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Bank (or its
LIBOR Lending Office) with any request or directive (whether or not having the
force of law) made by any such authority, central bank or comparable agency
after the date hereof: (a) shall subject Bank (or its LIBOR Lending Office) to
any tax, duty or other charge with respect to this Addendum or any Indebtedness
under the Agreement, or shall change the basis of taxation of payments to Bank
(or its LIBOR Lending Office) of the principal of or interest under this
Addendum or any other amounts due under this Addendum in respect thereof (except
for changes in the rate of tax on the overall net income of Bank or its LIBOR
Lending Office imposed by the jurisdiction in which Bank's principal executive
office or LIBOR Lending Office is located); or (b) shall impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank (or its LIBOR Lending Office), or shall impose on Bank (or its
LIBOR Lending Office) or the foreign exchange and interbank markets any other
condition affecting this Addendum or the Indebtedness; and the result of any of
the foregoing is to increase the cost to Bank of maintaining any part of the
Indebtedness or to reduce the amount of any sum received or receivable by Bank
under this Addendum by an amount deemed by the Bank to be material, then
Borrower shall pay to Bank, within fifteen (15) days of Borrower’s receipt of
written notice from Bank demanding such compensation, such additional amount or
amounts as will compensate Bank for such increased cost or reduction. A
certificate of Bank, prepared in good faith and in reasonable detail by Bank and
submitted by Bank to Borrower, setting forth the basis for determining such
additional amount or amounts necessary to compensate Bank shall be conclusive
and binding for all purposes, absent manifest error.

-2-

--------------------------------------------------------------------------------

     e. In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Indebtedness, and such increase has the effect of reducing the rate of
return on Bank's (or such controlling corporation's) capital as a consequence of
such obligations or the maintaining of such Indebtedness to a level below that
which Bank (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy), then Borrower shall pay to Bank, within fifteen (15) days of
Borrower's receipt of written notice from Bank demanding such compensation,
additional amounts as are sufficient to compensate Bank (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Bank reasonably determines to be allocable to the existence of any
obligations of the Bank hereunder or to maintaining any Indebtedness. A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by the Bank and submitted by Bank to Borrower,
shall be conclusive and binding for all purposes absent manifest error.

8. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

9. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

[Remainder of Page Intentionally Left Blank]

-3-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

LOGICVISION, INC.

By:      Its:  


COMERICA BANK

By:      Its:  

-4-

--------------------------------------------------------------------------------